Citation Nr: 0210998	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  94-16 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness.

2.  Entitlement to service connection for memory loss, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for joint soreness, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to July 1992 
and is a recipient of the Southwest Asia Service Medal and 
the Kuwait Liberation Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  The Board remanded this case 
back to the RO in November 1996, September 1997, and November 
2000, and the case has since been returned to the Board.

Both a December 2000 VA examination report and a February 
2001 addendum reflect that the veteran made comments during 
his examination to the effect that he believed that a current 
low back disorder was etiologically related to an in-service 
injury.  As such, the Board refers the issue of entitlement 
to service connection for a low back disorder back to the RO.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's claimed fatigue has been shown to be 
attributable to a known clinical diagnosis of PTSD, and this 
diagnosis has not been shown to be etiologically related to 
service.

3.  The veteran's claimed memory loss has been shown to be 
attributable to a known clinical diagnosis of PTSD, and this 
diagnosis has not been shown to be etiologically related to 
service.

4.  The veteran's claimed sore joints have been attributed to 
a known clinical diagnosis of mild tendinitis, and this 
diagnosis has not been shown to be etiologically related to 
service.


CONCLUSIONS OF LAW

1.  Fatigue was not incurred in service or as due to an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.317 
(2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).

2.  Memory loss was not incurred in service or as due to an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.317 
(2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).

3.  Joint soreness was not incurred in service or as due to 
an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2001); 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that all relevant facts have been 
properly developed in regard to the veteran's claims, and no 
further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  Specifically, the 
RO has obtained all available records corresponding to 
medical treatment reported by the veteran and has afforded 
him comprehensive VA examinations.

The Board is also satisfied that the VA's duty to notify the 
veteran of the evidence necessary to substantiate his claims 
has also been met.  See 38 U.S.C.A. § 5103 (West 1991 & Supp. 
2001).  In a December 1997 letter, the RO informed the 
veteran of the type of evidence that was needed to 
substantiate his service connection claims.  Also, in an 
August 2002 letter, the RO (in reference to an unrelated 
claim) described the VA's duty to assist and the specific 
duties of both the VA and the veteran in this regard.  See 
generally Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. 
June 19, 2002) (the VA's duties include providing a specific 
explanation of the type of evidence necessary to substantiate 
the veteran's claim, as well as a description of which portion 
of that evidence (if any) was to be provided by the veteran 
and which portion the VA would attempt to obtain on his 
behalf).

Given that the actions by the RO reflect fundamental 
compliance with the newly enacted provisions of 38 U.S.C.A. 
§§ 5103 and 5103A, the Board finds that the veteran's appeal 
will not be adversely affected merely because the RO 
developed this appeal prior to, and did not inform him of, 
the enactment of the new provisions.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(2001).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2001).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).   
Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001). 

Additionally, service connection may also be established for 
a chronic disability resulting from an undiagnosed illness 
which became manifest either during active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more not later than 
December 31, 2006.  66 Fed. Reg. 56,614, 56,515 (Nov. 9, 
2001) (to be codified at 38 C.F.R. § 3.317(a)(1)(i)).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. 
§ 3.317(a)(2-5) (2001).  

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (2001).

In this case, the veteran's service medical records reflect 
that he was treated for left shoulder trauma on one occasion 
in August 1988.  No further treatment was indicated.

Subsequent to service, an August 1995 VA general medical 
examination report reflects that the veteran reported 
soreness in the joints, dizziness, and loss of memory since 
leaving service.  The diagnosis was a history of memory loss, 
fatigue, and joint soreness, with an unremarkable physical 
examination.

The veteran reiterated his medical history during his January 
2000 VA Persian Gulf War examination and localized his joint 
pain to his shoulders.  Diagnoses included shoulder pains, 
which were "much improved"; a history of memory problems 
"improved from before"; and a history of fatigue, with no 
unusual fatigue or tiredness reported at the present time. 

The report of a December 2000 VA general medical examination 
contains a diagnosis of bilateral shoulder arthralgias, with 
normal x-rays.  In a February 2001 addendum, the examiner 
(who reviewed the veteran's claims file) stated that the 
reported fatigue and memory loss were attributable to post-
traumatic stress disorder (PTSD), which had been diagnosed in 
a January 2000 VA examination.  The examiner also indicated 
that the veteran's soreness of the joints was localized to 
the shoulders only and that such soreness was attributable to 
mild tendinitis of the shoulders.   

As an aside, the Board notes that, while the diagnosis of 
PTSD is reflected in the report of a January 2000 VA 
psychiatric examination, service connection is not presently 
in effect for this disorder.

In this case, the veteran has been assigned known clinical 
diagnoses corresponding to all of his claimed disorders.  As 
the veteran has been assessed with known clinical diagnoses, 
the provisions of 38 C.F.R. § 3.317 (2001) are not 
applicable.
The remaining question before the Board is whether there is a 
direct etiological relationship between any of the veteran's 
claimed disorders and service.

However, the veteran's treatment providers have not presented 
an etiological opinion linking any of his claimed disorders 
with service.  Given the complete absence of medical evidence 
linking these disorders to service, the Board finds that 
examinations addressing the etiology of these disorders are 
not "necessary" under 38 U.S.C.A. § 5103A(d) (West Supp. 
2001).

Indeed, the only evidence supporting the veteran's claim is 
lay evidence, including the testimony from his March 1996 VA 
Travel Board hearing and his April 1997 RO hearing.  However, 
the veteran has not been shown to possess the requisite 
credentials, training, or other expertise needed to render a 
diagnosis or provide a competent opinion as to medical 
causation.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  His lay contentions, therefore, do not 
constitute competent medical evidence and lack probative 
value. 

Overall, the preponderance of the evidence is against the 
veteran's claims for service connection for fatigue, memory 
loss, and joint soreness, all to include as due to an 
undiagnosed illness, and the claims must be denied.  In 
reaching this determination, the Board acknowledges that the 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claims.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West Supp. 2001). 


ORDER

The claim of entitlement to service connection for fatigue, 
to include as due to an undiagnosed illness, is denied.

The claim of entitlement to service connection for memory 
loss, to include as due to an undiagnosed illness, is denied.

The claim of entitlement to service connection for joint 
soreness, to include as due to an undiagnosed illness, is 
denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

